Citation Nr: 1515829	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to a non-service connected pension.

2.  Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The appellant reportedly had service with the Special Philippine Scouts from May 1946 to March 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Manila RO in February 2012.

The appellant testified in a hearing at the RO before the undersigned in February 2015; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for non-service-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Recently, the United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) addressing determinations of qualifying service.  In Tagupa, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."  Here, the RO based its veteran-status determination on negative verification-request responses from the National Personnel Records Center.  Because the RO did not seek verification from the relevant service department, remand is warranted.  See Tagupa, supra.  See also 38 C.F.R. § 3.159 (2014).

The Board denied claims of basic eligibility for pension benefits in 1991 and 1996; these decisions were not appealed and are final.  In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the Court held in part that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In the instant case, the RO denied the Veteran's claim for non-service connected pension on the merits.  On remand, the RO/AMC should provide the Veteran notice of the reason for the previous denial (no certification of service from service department) and what constitutes new and material evidence and adjudicate the relevant claim on such basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies the appellant of the evidence and information necessary to reopen the claim; (2) notifies the appellant of the reasons for the 1996 denial (no showing of recognized service for basic eligibility for pension benefits); and (3) notifies the appellant of what specific evidence would be required to substantiate the element or elements needed to award the benefit (i.e., service department finding of recognized service).  This notice is outlined by the Court in Kent, supra.  The notification letter should also advise the veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claim.  

2.  The RO should contact the Department of the Army and seek verification of the Veteran's service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.
 
3.  Then readjudicate the claims on the basis of the issues as constituted herein.  If these benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


